PATTERSON, J.
The ex parte order granted on September 28th should be modified by striking out the direction to the sheriff to take into his possession the books of account. The law prescribes what the sheriff must do, and he must act or refuse to act at his peril. The order, as it stands, might well be construed as a direction from the court to break open safes, and destroy property. A new order may be entered, simply directing the sheriff to allow the plaintiff to examine any books in his possession, so far as may be necessary to discover property upon which the attachment may be levied. Settle order on notice.